DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cesare Sclafani on 8/26/2022.
IN THE CLAIMS as filed 11/22/2021:
In Claim 1, line 3, replace the limitation “a vehicle” with --the vehicle--.
In Claim 1, line 5, delete the limitation “type”.
In Claim 1, line 9, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 1, line 11, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 1, line 14, replace the limitation “the through-hole” with --the at least one through-hole--.
In Claim 1, line 15, replace the limitation “the first clearance” with --the first predetermined clearance--.
In Claim 1, line 16, replace the limitation “the through-hole” with --the at least one through-hole--.
In Claim 2, line 1, delete the limitation “type”.
In Claim 3, line 2, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 4, line 1, replace the limitation “the other member” with --the other of the supporting member or the base member--.
In Claim 5, line 2, replace the limitation “the other member” with --the other of the supporting member or the base member--.
In Claim 6, line 3, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 6, lines 4-5, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 6, line 6, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 6, line 7, replace the limitation “the reference hole” with --the single reference hole--.
In Claim 7, line 2, replace the limitation “the through-hole” with --the at least one through-hole--.
Reasons for Allowance
	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Re 1, Canavan (US 2012/0279346) discloses: a pedal device for a vehicle, comprising: a base member (50) that is supported by a supporting member (22) comprising at least one of a panel, which structures an inner wall of an interior space of a vehicle, or a bracket that is fixed to the panel (fig 1); and an accelerator pedal pad (70) of an organ accelerator pedal that is rotatably supported by the base member, wherein: a single reference hole (44) is formed in one of the supporting member or the base member, at least one through-hole (84) for fixing is formed in the base member, a reference shaft member (90), which is inserted into the reference hole whose extension line, which extends along an extending direction of the reference shaft member, intersects the accelerator pedal pad, is supported by the other of the supporting member or the base member, and a shaft member (82) for fixing, which is inserted into the through-hole for fixing fixes the base member to the supporting member by being fixed to the supporting member. However, Canavan does not disclose: that the reference shaft member forms a first clearance with the single reference hole; that the shaft member for fixing forces a second clearance with the at least one through-hole; that the second clearance is larger than the first clearance; because Canavan does not clearly illustrate or describe those features. Furthermore, no other prior art of record discloses the limitation and thus there is insufficient motivation to provide Canavan with the deficient limitations.
Nebuya (US 2010/0319480) discloses: a pedal device for a vehicle, comprising: a base member (3) that is supported by a supporting member (4) comprising at least one of a panel, which structures an inner wall of an interior space of a vehicle, or a bracket that is fixed to the panel (fig 1); and an accelerator pedal pad (20a) of an organ accelerator pedal that is rotatably supported by the base member, wherein: a single reference hole (one of 3a) is formed in one of the supporting member or the base member, at least one through-hole (the other 3a) for fixing is formed in the base member, a reference shaft member (B1), which is inserted into the reference hole, is supported by the other of the supporting member or the base member, and a shaft member (82) for fixing, which is inserted into the through-hole for fixing fixes the base member to the supporting member by being fixed to the supporting member. However, Nebuya does not disclose: an extension line, which extends along an extending direction of the reference shaft member, intersects the accelerator pedal pad; that the reference shaft member forms a first clearance with the single reference hole; that the shaft member for fixing forces a second clearance with the at least one through-hole; that the second clearance is larger than the first clearance; because Nebuya does not clearly illustrate or describe those features. Furthermore, no other prior art of record discloses the limitations related to the first and second clearances and thus there is insufficient motivation to provide Nebuya with the deficient limitations.
Re 1, Sakuraba (US 2005/0217410) discloses: a pedal device for a vehicle, comprising: a base member (3) that is supported by a supporting member comprising at least one of a panel, which structures an inner wall of an interior space of a vehicle, or a bracket that is fixed to the panel (fig 2); and an accelerator pedal pad (2) of an organ accelerator pedal that is rotatably supported by the base member, wherein: a single reference hole (fig 2B, one of holes through which 18 extends) is formed in one of the supporting member or the base member, at least one through-hole (the other of the holes through which 18 extends) for fixing is formed in the base member, a reference shaft member (18), which is inserted into the reference hole whose extension line, which extends along an extending direction of the reference shaft member, intersects the accelerator pedal pad, is supported by the other of the supporting member or the base member, and a shaft member (18) for fixing, which is inserted into the through-hole for fixing fixes the base member to the supporting member by being fixed to the supporting member. However, Sakuraba does not disclose: that the reference shaft member forms a first clearance with the single reference hole; that the shaft member for fixing forces a second clearance with the at least one through-hole; that the second clearance is larger than the first clearance; because Sakuraba does not clearly illustrate or describe those features. Furthermore, no other prior art of record discloses the limitation and thus there is insufficient motivation to provide Sakuraba with the deficient limitations.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656